                                         u rttlcD sthTL{
                          Case 2:21-cv-00809-BWA-DPC             lbsrtlnr
                                                                    a,,er
                                                      Document 4 Filed 04/21/21 Page 1 of 3
                                           A\IaB^/ 0rffpcf- 6f, te*\S),^r'


                                                                            2L-80
                                                                                                            s
AAr.u            ,"Je+LC
        v,                                                                                           lvl.
.Irql        L   ob\"r-                                           SECT. S              MAG5 e.#o-.
                                                 J
                                                                       !)
                                                                            J
        leji{o^ER /"b,,ef th. GuPT To oc'laa                                                ,nh.ho*4J o €
N a-e   ,La To sppor* hit l,e)lhn,n,;
                                \                         {"*^     I        o)c

                                a.\\      p1,wt\J,   L"ffe{/ elc            ubo-.t    t{1    >."                      t

                          F;I

                  \                 \U"                           uKfu
                                ,         ttz\                                       eKa
   (     *t                     lm^,artt             UJ                      a   I      €                            q*U




        L..t hsru          S,"      T* 1lu-l<-/fun/-,- [) Vr,
                                                                                             rerJ
                                                                                     /e' -fe.
                                                                                                    TENDERED FOR FIUI{G
                                                                                                                            ffi
                      -                                                                                 APR     tr   2021

                                                                                                    t!.s.
Case 2:21-cv-00809-BWA-DPC Document a4 Filed 04/21/21 Page 2 of 3




                                         ./t/
                                           '//,
                                           .1




                  a-                              J
                                                  aa
                 TJ
                 r-                             al
                 t\t             o              ul 9l
                                                0L d.
                                                o<
                                                oo-                 o

                                 T)             ut -?


                                                                        ffi
                                                (Ja
                                                r5
                  (l
                  (,/)
                          C'
                          p      (.)
                                                 (Jq
                                                 za[-               C


                                 r\                    ?

                  (--      F     tlT
                                                       lr)




                  \
                           \A
                           to
                           -\
                                -\-<
                                /\)
                                \                                   iffi
                 e
                 tA/
                                                                    ii[m
                  e
                                                                    ffi
Case 2:21-cv-00809-BWA-DPC Document a4 Filed 04/21/21 Page 3 of 3




    l


    I

    l
